TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00238-CV




In re James Cary Long





ORIGINAL PROCEEDING FROM TRAVIS COUNTY

 
 
 
M E M O R A N D U M   O P I N I O N
 
 
                      On April 26, 2006, relator James Cary Long filed his petition for writ of mandamus
and motion to stay the underlying proceedings.  Relator and the real parties in interest have now filed
a joint motion to dismiss the proceeding, stating that they have resolved their dispute.  We grant the
motion and dismiss the original proceeding, as well as any pending motions filed by the parties.
 
 
                                                                      __________________________________________
                                                                      David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Filed:   June 8, 2006